DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on  11/30/2020 . The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

    A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tan  et al. (US 20170126229 A1, hereinafter Tan) and in view of Atwell et al. (US 20180068042 A1, hereinafter Atwell).


Regarding claim 1, Tan teaches 
a recycle detection machine learning model (The SPICE simulation, [0055], [0050], [0105])   to generate a recycle prediction (“Our statistical and variational analysis shows that the proposed aging sensor can accurately predict the targeted failure times in the presence of both inherent uncertainties” [0026]).   
determining whether the suspect component is recycled based on the recycle prediction; (“By reading the aging sensor output, we can detect if it's recycled suspect-IC or not”, [0092] ,Figure 17) and 
providing an indication that the suspect component is recycled in response to determining the component is recycled. (“aging test, this test is performed to detect recycled” or used the suspect-“IC or tell/indicate the user the estimated usage time of the chip”, [0092], lines 15-17, Figure 17).
Tan teaches the suspect component using a recycle detection machine learning model to generate a recycle prediction as described above but Tan does not teach that it is done by processing power supply rejection ratio PSRR data obtained from a low drop- out regulator LDO, wherein the recycle detection machine learning model is developed based at least in part on degradation of PSRR of LDOs; 
However, Atwell teaches the method comprising: processing power supply rejection ratio PSRR data obtained from a low drop- out regulator LDO ([0023], Figure 2) machine learning model (“The LDO modeling computer system 200 of FIG. 2 includes an computer model of the LDO” that receives inputted-parameters, therefore, it is a machine learning model [0016]-[0018], [0023], and/or Figure 2) is developed based at least in part on degradation of PSRRs of LDOs; ([0023], the frequency response curve contain decrease/drops that are degradation).

Therefore, the combination of Tan and Atwell teaches:
processing power supply rejection ratio PSRR data obtained from a low drop- out regulator LDO (Atwell, [0023], Figure 2) used for the suspect component (Tan, the suspect-IC, [0092], lines 15-17, Figure 17) using a recycle detection machine learning model to generate a recycle prediction (Tan, [0055],[0058], [0105]),  
wherein the recycle detection machine learning model (Atwell, [0016]-[0018]) is developed based at least in part on degradation of PSRRs of LDOs (Atwell, “The term "first pole," above, is defined as the lowest frequency associated with a PSRR frequency response curve at which the magnitude begins to drop off at 20 decibels ("dB") per decade of frequency increase”. [0023], Figure 2). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified counterfeit integrated circuit detection method to incorporate Atwell’s processing power supply rejection ratio PSRR data obtained from a low drop- out regulator LDO, with the benefits of transforming the operational parameters of a power supply rejection ratio into an output and use this values to detect a recycle IC, thus, simplifying the data processing by saving time and engineering cost associated with performing complex, time-intensive characterizations (Atwell, [0012]).

Regarding claim 2, combination of Tan and Atwell teaches the computer-implemented method of claim 1, 
Atwell, with the obvious motivation above in claim-1, further teaches the machine learning model is developed using training and testing PSRR (Atwell, [0023], Figure 2) data collected from at least one of a plurality of standalone LDOs and a plurality of LDOs embedded in SoCs. (“transform values of a set of operational parameters from a data sheet associated with an LDO into a computer model of the LDO, The base model accommodates both fixed and variable output voltage LDOs. one or more instantiation blocks of instructions to generate commands to hardware subsystems” [0011]).

Regarding claim 3, combination of Tan and Atwell teaches the computer-implemented method of claim 2, 
	The combination of Tan and Atwell, with the obvious motivation above in claim-1, further teaches:
wherein one or more of the at least one of the plurality of standalone LDOs (Atwell, “transform values of a set of operational parameters from a data sheet associated with an LDO into a computer model of the LDO,  The base model accommodates both fixed and variable output voltage LDOs” [0011]) and the plurality of LDOs embedded in SoCs are artificially aged (Tan, “the aging effects of MOSFETs to change a RO frequency in comparison with the reference one embedded in the chip, the chip ages owing to the wear-out mechanisms such as negative biased temperature instability NBTI and hot carrier injection HCI”, [0067]. It is to note that NBTI is a type of artificial transistor aging).


Regarding claim 4, combination of Tan and Atwell teaches the computer-implemented method of claim 2,
The combination of Tan and Atwell, with the obvious motivation above in claim-1, further teaches:
wherein the training and testing PSRR data comprises training PSRR data collected (Atwell, “The operational parameters Include a power supply rejection ratio ("PSRR")”, [0023]) from at least one labeled LDO (Atwell, “operational parameters of a specific model of LDO”, [0023])48 A&B Ref: 049648/549881 UF Ref: 17833US002 used by a first component of (Atwell, the claimed “first component” is the “first input terminal 363 of the LABB 360 of Atwell” Figure 3, [0021], where LABB is a lump analog behavior block which is a circuit component of the base model arranged in a circuit topology) a first vendor (the claimed “fist vendor” is the fixed output voltage LDOs/ of Atwell, Figure 3)  that is used to train (Atwell, Figure 2, combination of blocks like  parameter values block 208, LDO base model table block 220 and  ABB characterization block 215 train the model) the recycle detection machine learning model (Tan, [0055],[0058], [0105]),   and testing PSRR data collected (Atwell, “The operational parameters Include a power supply rejection ratio ("PSRR")”, [0023]) from at least one labeled LDO (Atwell, “operational parameters of a specific model of LDO”, [0023]) used by a second component of the first vendor that is used to test. (“A second input terminal 366 of the LABB 360 is coupled to an LDO chip enable input terminal ("EN") 365.” [0021], Figure 3. LDO testing is done as described above) the recycle detection machine learning model (Tan, [0055],[0058], [0105]),   

Regarding claim 5, combination of Tan and Atwell teaches the computer-implemented method of claim 2, 
Atwell, with the obvious motivation above in claim-1, further teaches wherein the training and testing PSRR data comprises PSRR data collected from one or more labeled LDOs (“The method 600 includes accepting the operational parameter values, at block 608” ( Figure 6A).”The operational parameters Include a power supply rejection ratio ("PSRR")” [0028]. “a particular model of LDO”[ 0027]48 A&B Ref: 049648/549881 UF Ref: 17833US002 used  LEGAL2/39935551v11by one or more components of a same category (fixed output voltage LDOs, figure 3)” as the suspect component (“FIG. 3 is a schematic diagram of a generalized
fixed output voltage LDO base model 300 according to various example embodiments”. [0018] , Figure 3 ).


Regarding claim 6, combination of Tan and Atwell teaches the computer-implemented method of claim 2, 
The combination of Tan and Atwell, with the obvious motivation above in claim-1, further teaches:
wherein the training and testing PSRR data comprises training PSRR data collected (Atwell, “The operational parameters Include a power supply rejection ratio ("PSRR")”, [0023]) from at least one labeled LDO (Atwell, “operational parameters of a specific model of LDO”, [0023])48 A&B Ref: 049648/549881 UF Ref: 17833US002 used by a first component of (Atwell, “first input terminal 363 of the LABB 360” Figure 3, [0021], where LABB is a lump analog behavior block which is a circuit component of the base model arranged in a circuit topology) a first vendor (fixed output voltage LDOs, Figure 3)  that is used to train (Atwell, Figure 2, combination of blocks like   parameter values block 208, LDO base model table block 220 and  ABB characterization block 215 train the model) the recycle detection machine learning model (Tan, [0055],[0058], [0105]),   and testing PSRR data collected (Atwell, “The operational parameters Include a power supply rejection ratio ("PSRR")”, [0023]) from at least one labeled LDO (Atwell, “operational parameters of a specific model of LDO”, [0023]) used by a second component of the second vendor( FIG. 5 variable output voltage LDO base model 500 ) that is used to test. (“A second input terminal 366 of the LABB 360 is coupled to an LDO chip enable input terminal ("EN") 365.” [0021], Figure 5. LDO testing is done as described above) the recycle detection machine learning model (Tan, [0055],[0058], [0105]),   


Regarding claim 7, combination of Tan and Atwell teaches the computer-implemented method of claim 2, 
Atwell, with the obvious motivation above in claim-1, further teaches  wherein the training and testing PSRR data comprises one or more labeled LDOs (Atwell, “operational parameters of a specific model of LDO”, [0023] used by one or more components of a different category (variable output voltage LDOs, Fig 5) as the suspect component. (“The circuit topology of the base model is described with reference to FIG. 3 for fixed output voltage LDOs or same categories of LDOs and with reference to FIG. 5 for variable output voltage LDOs or different LDOs. The ABB topology is  described  in detail with reference to FIG. 4 for both fixed and variable output voltage LDOs”. [0028] , Figure 3-5).


Regarding claim 8, combination of Tan and Atwell teaches the computer-implemented method of claim 2, 
Atwell, with the obvious motivation above in claim-1, further teaches wherein the training and testing PSRR data comprises PSRR data collected from a non-labeled LDO used by a component. (“ methods described herein may be useful in applications other than transforming values of a set of operational parameters from a data sheet associated with an LDO into a computer model of the LDO. The general structure of the LDO computer modeling system 200 may be extended to model other IC components”, [0036], Figure 2).


Regarding claim 9, Tan teaches,
 	an apparatus for detecting whether a suspect component comprising at least one of an integrated circuit IC and a system-on-chip (SoC) is recycled, (“integrated circuit on-chip aging sensing systems and counterfeit integrated circuit detection methods”, [0002])
 	the apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor (“Memory is a type of Read-Only-Memory, memories are programmed in a programming environment”, [0077],[0078] ) 

Tan teaches an apparatus for detecting whether a suspect component comprising at least one of an integrated circuit (IC) and a system-on-chip (SoC) is recycled and the apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor as described above, but Tan does not teach that it is done by processing power supply rejection ratio PSRR data obtained from a low drop- out regulator LDO. wherein the recycle detection machine learning model is developed based at least in part on degradation of PSRR of LDOs; 
However, Atwell teaches the method comprising: processing power supply rejection ratio PSRR data obtained from a low drop- out regulator LDO ([0023], Figure 2) machine learning model (“The LDO modeling computer system 200 of FIG. 2 includes an computer model of the LDO” that receives inputted-parameters, therefore, it is a machine learning model [0016]-[0018], [0023], and/or Figure 2) is developed based at least in part on degradation of PSRRs of LDOs; ([0023], the frequency response curve contain decrease/drops that are degradation).
Therefore, the combination of Tan and Atwell teaches:
processing power supply rejection ratio PSRR data obtained from a low drop- out regulator LDO (Atwell, [0023], Figure 2) used for the suspect component (Tan, the suspect-IC, [0092], lines 15-17, Figure 17) using a recycle detection machine learning model to generate a recycle prediction (Tan, [0055],[0058]),  
wherein the recycle detection machine learning model (Atwell, [0016]-[0018]) is developed based at least in part on degradation of PSRRs of LDOs (Atwell, “The term "first pole," above, is defined as the lowest frequency associated with a PSRR frequency response curve at which the magnitude begins to drop off at 20 decibels ("dB") per decade of frequency increase”. Atwell, [0023], Figure 2). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified counterfeit integrated circuit detection method to incorporate Atwell’s processing power supply rejection ratio PSRR data obtained from a low drop- out regulator LDO, with the benefits of transforming the operational parameters of a power supply rejection ratio into an output and use this values to detect a recycle IC, thus, simplifying the data processing by saving time and engineering cost associated with performing complex, time-intensive characterizations (Atwell, [0012]).


Regarding claim 10, combination of Tan and Atwell teaches The apparatus of claim 9,
Atwell, with the obvious motivation above in claim-9 further teaches the  machine learning model is developed using training and testing PSRR (Atwell, [0023], Figure 2) data collected from at least one of a plurality of standalone LDOs and a plurality of LDOs embedded in SoCs. (“transform values of a set of operational parameters from a data sheet associated with an LDO into a computer model of the LDO,  The base model accommodates both fixed and variable output voltage LDOs. one or more instantiation blocks of instructions to generate commands to hardware subsystems”, Atwell, [0011]).


Regarding claim 11, combination of Tan and Atwell teaches the apparatus of claim 10,
The combination of Tan and Atwell, with the obvious motivation above in claim-1, further teaches:
wherein one or more of the at least one of the plurality of standalone LDOs the plurality of LDOs (Atwell, “transform values of a set of operational parameters from a data sheet associated with an LDO into a computer model of the LDO,  The base model accommodates both fixed and variable output voltage LDOs” [0011]) and 
the plurality of LDOs embedded in SoCs are artificially aged (Tan, “the aging effects of MOSFETs to change a RO frequency in comparison with the reference one embedded in the chip, the chip ages owing to the wear-out mechanisms such as negative biased temperature instability NBTI and hot carrier injection HCI”, [0067].It is to note that NBTI is a type of artificial transistor aging).


Regarding claim 12, combination of Tan and Atwell teaches the apparatus of claim 10,
The combination of Tan and Atwell, with the obvious motivation above in claim-9, further teaches:
wherein the training and testing PSRR data comprises training PSRR data collected (Atwell, “The operational parameters Include a power supply rejection ratio ("PSRR")”, [0023]) from at least one labeled LDO (Atwell, “operational parameters of a specific model of LDO”, [0023])48 A&B Ref: 049648/549881 UF Ref: 17833US002 used by a first component of a first vendor ( Atwell, “first input terminal 363 of the LABB 360” Figure 3, [0021], where LABB is a lump analog behavior block which is a circuit component of the base model arranged in a circuit topology) that is used to train (Atwell, Figure 2, combination of blocks like   parameter values block 208, LDO base model table block 220 and  ABB characterization block 215 train the model) the recycle detection machine learning model (Tan, [0055],[0058], [0105]),   and testing PSRR data collected (Atwell, “The operational parameters Include a power supply rejection ratio ("PSRR")”, [0023]) from at least one labeled LDO (Atwell, “operational parameters of a specific model of LDO”, [0023]) used by a second component of the first vendor that is used to test. (“A second input terminal 366 of the LABB 360 is coupled to an LDO chip enable input terminal ("EN") 365.” [0021], Figure 3. LDO testing is done as described above) the recycle detection machine learning model (Tan, [0055],[0058], [0105]),   


Regarding claim 13, combination of Tan and Atwell teaches the apparatus of claim 10, 
Atwell, with the obvious motivation above in claim-9,  further teaches wherein the training and testing PSRR data comprises PSRR data collected from one or more labeled LDOs (“The method 600 includes accepting the operational parameter values, at block 608” ( Figure 6A).”The operational parameters Include a power supply rejection ratio ("PSRR")” [0028]. “a particular model of LDO”[ 0027]48 A&B Ref: 049648/549881 UF Ref: 17833US002 used  LEGAL2/39935551v11by one or more components of a same category (fixed output voltage LDOs, figure 3)” as the suspect component (“FIG. 3 is a schematic diagram of a generalized
fixed output voltage LDO base model 300 according to various example embodiments”. [0018] , Figure 3 ).


Regarding claim 14, combination of Tan and Atwell teaches the apparatus of claim 10,
The combination of Tan and Atwell, with the obvious motivation above in claim-9, further teaches:
wherein the training and testing PSRR data comprises training PSRR data collected (Atwell, “The operational parameters Include a power supply rejection ratio ("PSRR")”, [0023]) from at least one labeled LDO (Atwell, “operational parameters of a specific model of LDO”, [0023])48 A&B Ref: 049648/549881 UF Ref: 17833US002 used by a first component of (Atwell, “first input terminal 363 of the LABB 360” Figure 3, [0021], where LABB is a lump analog behavior block which is a circuit component of the base model arranged in a circuit topology) a first vendor (fixed output voltage LDOs, Figure 3)  that is used to train (Atwell, Figure 2, combination of blocks like   parameter values block 208, LDO base model table block 220 and  ABB characterization block 215 train the model) the recycle detection machine learning model (Tan, [0055],[0058], [0105]),   and testing PSRR data collected (Atwell, “The operational parameters Include a power supply rejection ratio ("PSRR")”, [0023]) from at least one labeled LDO (Atwell, “operational parameters of a specific model of LDO”, [0023]) used by a second component of the second vendor( FIG. 5 variable output voltage LDO base model 500 ) that is used to test. (“A second input terminal 366 of the LABB 360 is coupled to an LDO chip enable input terminal ("EN") 365.” [0021], Figure 5. LDO testing is done as described above) the recycle detection machine learning model (Tan, [0055],[0058], [0105]),   

Regarding claim 15, combination of Tan and Atwell teaches the apparatus of claim 10,
Atwell, with the obvious motivation above in claim-9, further teaches  wherein the training and testing PSRR data comprises one or more labeled LDOs (Atwell, “operational parameters of a specific model of LDO”, [0023] used by one or more components of a different category (variable output voltage LDOs, Fig 5) as the suspect component. (“The circuit topology of the base model is described with reference to FIG. 3 for fixed output voltage LDOs or same categories of LDOs and with reference to FIG. 5 for variable output voltage LDOs or different LDOs. The ABB topology is  described  in detail with reference to FIG. 4 for both fixed and variable output voltage LDOs”. [0028] , Figure 3-5).


Regarding claim 16, combination of Tan and Atwell teaches the apparatus of claim 10,
Atwell, with the obvious motivation above in claim-9,  further teaches wherein the training and testing PSRR data comprises PSRR data collected from a non-labeled LDO used by a component. (“Systems and methods described herein may be useful in applications other than transforming values of a set of operational parameters from a data sheet associated with an LDO into a computer model of the LDO. The general structure of the LDO computer modeling system 200 may be extended to model other IC components”, [0036], Figure 2).


Regarding claim 17, Tan teaches,
 computer program product for detecting whether a suspect component comprising at least one of an integrated circuit (IC) and a system-on-chip (SoC) is recycled, (“integrated circuit on-chip aging sensing systems and counterfeit integrated circuit detection methods”, [0002])
 	The computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein (“type of read-only memory (ROM) meaning the data in them is permanent and cannot be changed”. “Antifuse is non-volatile, area and power efficient and has high reliability”, “memories are programmed in a programming environment”, [0077],[0078] ).

Tan teaches computer program product for detecting whether a suspect component comprising at least one of an integrated circuit (IC) and a system-on-chip (SoC) is recycled and computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions configured to: the computer program product  as described above, but Tan does not teach that it is done by processing power supply rejection ratio PSRR data obtained from a low drop- out regulator LDO. wherein the recycle detection machine learning model is developed based at least in part on degradation of PSRR of LDOs; 
However, Atwell teaches the method comprising: processing power supply rejection ratio PSRR data obtained from a low drop- out regulator LDO ([0023], Figure 2) machine learning model (“The LDO modeling computer system 200 of FIG. 2 includes an computer model of the LDO” that receives inputted-parameters, therefore, it is a machine learning model [0016]-[0018], [0023], and/or Figure 2) is developed based at least in part on degradation of PSRRs of LDOs; ([0023], the frequency response curve contain decrease/drops that are degradation).
Therefore, the combination of Tan and Atwell teaches:
processing power supply rejection ratio PSRR data obtained from a low drop- out regulator LDO (Atwell, [0023], Figure 2) used for the suspect component (Tan, the suspect-IC, [0092], lines 15-17, Figure 17) using a recycle detection machine learning model to generate a recycle prediction (Tan, [0055],[0058]),  
wherein the recycle detection machine learning model (Atwell, [0016]-[0018]) is developed based at least in part on degradation of PSRRs of LDOs (Atwell ,“The term "first pole," above, is defined as the lowest frequency associated with a PSRR frequency response curve at which the magnitude begins to drop off at 20 decibels ("dB") per decade of frequency increase”. Atwell, [0023], Figure 2). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified counterfeit integrated circuit detection method to incorporate Atwell’s processing power supply rejection ratio PSRR data obtained from a low drop- out regulator LDO, with the benefits of transforming the operational parameters of a power supply rejection ratio into an output and use this values to detect a recycle IC, thus, simplifying the data processing by saving time and engineering cost associated with performing complex, time-intensive characterizations (Atwell, [0012]).


Regarding claim 18, combination of Tan and Atwell teaches The computer program product of claim 17,

 Atwell, with the obvious motivation above in claim-17, further teaches the  machine learning model is developed using training and testing PSRR (Atwell, [0023], Figure 2) data collected from at least one of a plurality of standalone LDOs and a plurality of LDOs embedded in SoCs. (“transform values of a set of operational parameters from a data sheet associated with an LDO into a computer model of the LDO,  The base model accommodates both fixed and variable output voltage LDOs. one or more instantiation blocks of instructions to generate commands to hardware subsystems” [0011]).


Regarding claim 19, combination of Tan and Atwell teaches The computer program product of claim 18,
The combination of Tan and Atwell, with the obvious motivation above in 
claim-17, further teaches:wherein one or more of the at least one of the plurality of standalone LDOs the plurality of LDOs embedded in SoCs (Atwell, “transform values of a set of operational parameters from a data sheet associated with an LDO into a computer model of the LDO,  The base model accommodates both fixed and variable output voltage LDOs” [0011]) ]) and the plurality of LDOs embedded in SoCs are artificially aged (Tan, “the aging effects of MOSFETs to change a RO frequency in comparison with the reference one embedded in the chip, the chip ages owing to the wear-out mechanisms such as negative biased temperature instability NBTI and hot carrier injection HCI”, [0067].It is to note that NBTI is a type of artificial transistor aging).


Regarding claim 20, combination of Tan and Atwell teaches The computer program product of claim 18, 

The combination of Tan and Atwell, with the obvious motivation above in claim-17, further teaches:
wherein the training and testing PSRR data comprises training PSRR data collected (Atwell, “The operational parameters Include a power supply rejection ratio ("PSRR")”, [0023]) from at least one labeled LDO (Atwell, “operational parameters of a specific model of LDO”, [0023])48 A&B Ref: 049648/549881 UF Ref: 17833US002 used by a first component of a first vendor ( Atwell, “first input terminal 363 of the LABB 360” Figure 3, [0021], where LABB is a lump analog behavior block which is a circuit component of the base model arranged in a circuit topology) that is used to train (Atwell, Figure 2, combination of blocks like   parameter values block 208, LDO base model table block 220 and  ABB characterization block 215 train the model) the recycle detection machine learning model (Tan, [0055],[0058], [0105]),   and testing PSRR data collected (Atwell, “The operational parameters Include a power supply rejection ratio ("PSRR")”, [0023]) from at least one labeled LDO (Atwell, “operational parameters of a specific model of LDO”, [0023]) used by a second component of the first vendor that is used to test. (“A second input terminal 366 of the LABB 360 is coupled to an LDO chip enable input terminal ("EN") 365.” [0021], Figure 3. LDO testing is done as described above) the recycle detection machine learning model (Tan, [0055],[0058], [0105]),   

Regarding claim 21, combination of Tan and Atwell teaches the computer program product of claim 18,

Atwell, with the obvious motivation above in claim-17,  further teaches wherein the training and testing PSRR data comprises PSRR data collected from one or more labeled LDOs (“The method 600 includes accepting the operational parameter values, at block 608” ( Figure 6A).”The operational parameters Include a power supply rejection ratio ("PSRR")” [0028]. “a particular model of LDO”[ 0027]48 A&B Ref: 049648/549881 UF Ref: 17833US002 used  LEGAL2/39935551v11by one or more components of a same category (fixed output voltage LDOs, figure 3)” as the suspect component (“FIG. 3 is a schematic diagram of a generalized
fixed output voltage LDO base model 300 according to various example embodiments”. [0018] , Figure 3 ).

Regarding claim 22, , combination of Tan and Atwell teaches he computer program product of claim 18,
The combination of Tan and Atwell, with the obvious motivation above in claim-17, further teaches:
wherein the training and testing PSRR data comprises training PSRR data collected (Atwell, “The operational parameters Include a power supply rejection ratio ("PSRR")”, [0023]) from at least one labeled LDO (Atwell, “operational parameters of a specific model of LDO”, [0023])48 A&B Ref: 049648/549881 UF Ref: 17833US002 used by a first component of (Atwell, “first input terminal 363 of the LABB 360” Figure 3, [0021], where LABB is a lump analog behavior block which is a circuit component of the base model arranged in a circuit topology) a first vendor (fixed output voltage LDOs, Figure 3)  that is used to train (Atwell, Figure 2, combination of blocks like   parameter values block 208, LDO base model table block 220 and  ABB characterization block 215 train the model) the recycle detection machine learning model (Tan, [0055],[0058], [0105]),   and testing PSRR data collected (Atwell, “The operational parameters Include a power supply rejection ratio ("PSRR")”, [0023]) from at least one labeled LDO (Atwell, “operational parameters of a specific model of LDO”, [0023]) used by a second component of the second vendor( FIG. 5 variable output voltage LDO base model 500 ) that is used to test. (“A second input terminal 366 of the LABB 360 is coupled to an LDO chip enable input terminal ("EN") 365.” [0021], Figure 5. LDO testing is done as described above) the recycle detection machine learning model (Tan, [0055],[0058], [0105]),   

Regarding claim 23, combination of Tan and Atwell teaches the computer program product of claim 18, 
Atwell, with the obvious motivation above in claim-17, further teaches  wherein the training and testing PSRR data comprises one or more labeled LDOs (Atwell, “operational parameters of a specific model of LDO”, [0023] used by one or more components of a different category (variable output voltage LDOs, Fig 5) as the suspect component. (“The circuit topology of the base model is described with reference to FIG. 3 for fixed output voltage LDOs or same categories of LDOs and with reference to FIG. 5 for variable output voltage LDOs or different LDOs. The ABB topology is  described  in detail with reference to FIG. 4 for both fixed and variable output voltage LDOs”. [0028] , Figure 3-5).

Regarding claim 24, , combination of Tan and Atwell teaches the computer program product of claim 18,

Atwell, with the obvious motivation above in claim-17, further teaches wherein the training and testing PSRR data comprises PSRR data collected from a non-labeled LDO used by a component (a hardware device). (“The LDO computer model 225A may be output to a circuit simulator 227 such as SPICE. Some embodiments may output the LDO computer model 225B to an LDO characterization instantiation instructions block 230 coupled to the LDO characterization output instructions block 223. The LDO characterization instantiation instructions block 230 generates instantiation control values to be used by a hardware device to perform operations based upon the computer model of the LDO.”, [0016], Figure 2).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Xie et al. (CN 106546908 A) “The invention relates to an integrated circuit chip and an integrated circuit chip anti-counterfeiting detection method and belongs to the integrated circuit technical field. The integrated circuit chip of the present invention comprises an integrated circuit chip circuit. The integrated circuit chip further comprises an anti-fuse memory, an encryption module, a service life sensor and an output module; the anti-fuse memory is used for storing the identity information of the integrated circuit chip; the encryption module used for generating response signals for excitation under an encryption algorithm, wherein the encryption algorithm adopts the identity information of the integrated circuit chip as a key; the service life sensor is connected with the integrated circuit chip circuit and is used for detecting the consumed time of the integrated circuit chip; the output module is used for outputting the response signals of the encryption module or the output signals of the service life sensor; the encryption module is connected with the anti-fuse memory and is also connected with the output module; and the output module is connected with the service life sensor. With the integrated circuit chip and the integrated circuit chip anti-counterfeiting detection method of the invention adopted, counterfeited chips can be accurately identified, the problem of the proliferation of counterfeited chips caused by the cloning, counterfeiting and recycling of the counterfeited chips can be solved, and the genuine rate of chips can be improved”.

Halit Dogan  et al. 2014 IEEE International Symposium on Defect and Fault Tolerance in VLSI and Nanotechnology Systems (DFT) (Page(s): 171-176). “The counterfeit electronic component industry continues to threaten the security and reliability of systems by infiltrating recycled components into the supply chain. With the increased use of FPGAs in critical systems, recycled FPGAs cause significant concerns for government and industry. In this paper, we propose a two phase detection approach to differentiate recycled (used) FPGAs from new ones. Both approaches rely on machine learning via support vector machines (SVM) for classification. The first phase examines suspect FPGAs “as is” while the second phase requires some accelerated aging. To be more specific, Phase I detects recycled FPGAs by comparing the frequencies of ring oscillators (ROs) distributed on the FPGAs against a golden model. Experimental results on Xilinx FPGAs show that Phase I can correctly classify 8 out of 20 FPGAs under test. However, Phase I fails to detect FPGAs at fast corners and with lesser prior usage. Phase II is then used to compliment Phase I and overcome its limitations. The second phase performs a short aging step on”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DILARA SULTANA/    Examiner, Art Unit 2867  
                                                                                                                                                                                                  
/ALVARO E FORTICH/           Primary Examiner, Art Unit 2867